Exhibit 10.25
EXECUTION VERSION
NEITHER THIS COMMON STOCK PURCHASE WARRANT (“THIS WARRANT”) NOR THE SECURITIES
ISSUBALE UPON EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS.
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT
BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH ALL APPLICABLE STATE
SECURITIES LAWS.
FOUR RIVERS BIOENERGY INC.
COMMON STOCK PURCHASE WARRANT

      Date of Issuance: March 5, 2009   Number of Warrant Shares: 200,000

1. Warrant.
FOR VALUE RECEIVED, subject to the provisions hereinafter set forth, the
undersigned, Four Rivers BioEnergy, Inc., a corporation incorporated under the
laws of the State of Nevada (together with its successors and assigns, the
“Company”), hereby grants to Kreido Biofuels, Inc., or its registered assigns
(the “Holder”), the right to purchase up to 200,000 shares of common stock, par
value $0.001 per share (the “Common Stock”), from the Company (each such share a
“Warrant Share” and all such shares, the “Warrant Shares”) at an exercise price
of $8.00 per share, as adjusted from time to time as provided in Section 6 (the
“Exercise Price”), at any time and from time to time after the date hereof and
through and including 5:00 p.m., New York City time, on March 5, 2014 (the
“Expiration Date”).
2. Exercise.
2.1 Exercise Form.
(a) In order to exercise this Warrant, the Notice of Exercise in the form
attached hereto must be duly executed and completed and delivered to the
Company, together with this Warrant and payment of the Exercise Price for the
Warrant Shares being purchased. If this Warrant shall not be exercised at or
before 5:00 p.m., New York City time, on the Expiration Date, this Warrant shall
become and be void without further force or effect, and all rights represented
hereby shall cease and expire.
(b) (i) If, and only if, (y) one hundred eighty (180) days following the
Expiration Date, the Warrant Shares are not subject to an effective registration
statement, and (z) the Warrant Shares are Registrable Securities, as such term
is defined in Section 5.1(d), the Warrant the Holder may, at its election,
exercise this Warrant in whole or in part and, in lieu of making the cash
payment otherwise contemplated to be made to the Company upon such exercise in
payment of the aggregate Exercise Price, elect a “net issue” or “cashless”
exercise and receive upon such exercise the “Net Number” of shares of Common
Stock determined according to the following formula (a “Cashless Exercise”): Net
Number = (A x (B - C))/B.

 

 



--------------------------------------------------------------------------------



 



(ii) For purposes of the foregoing formula:
A= the total number shares with respect to which this Warrant is then being
exercised;
B= the last reported sale price (as reported by the OTC Bulletin Board) of the
Common Stock on the trading date immediately preceding the date of the exercise
of this Warrant; and
C= the Exercise Price then in effect at the time of such exercise.
(c) For purposes of a Cashless Exercise, the term “date of exercise” means the
date on which the Company shall have received (i) this Warrant, (ii) a Notice of
Exercise (in the form attached to this Warrant) appropriately completed and duly
signed, and (iii) payment if applicable, of the Exercise Price for the number of
Warrant Shares so indicated by the Warrant Holder to be purchased.
(d) In the case of a dispute as to the determination of the Exercise Price or
the arithmetic calculation of the Warrant Shares, the Company shall promptly
issue to the Holder the number of Warrant Shares that are not disputed and
resolve such dispute in accordance with Section 9.6.
2.2 Legend. Each certificate for Warrant Shares issued under this Warrant shall
bear a legend as follows, unless such Warrant Shares have been registered under
the Securities Act of 1933, as amended (“Act”):
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR APPLICABLE
STATE LAW. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH ALL APPLICABLE STATE
SECURITIES LAWS.”
3. Transfer.
3.1 General Restrictions. The registered Holder of this Warrant, by its
acceptance hereof, agrees that it will not sell, transfer or assign or
hypothecate this Warrant to anyone except upon compliance with, or pursuant to
exemptions from, applicable securities laws. In order to make any permitted
assignment, the Holder must deliver to the Company the assignment form attached
hereto duly executed and completed, together with this Warrant and payment of
all transfer taxes, if any, payable in connection therewith. The Company shall
immediately transfer this Warrant on the books of the Company and shall execute
and deliver a new Warrant or Warrants of like tenor to the appropriate
assignee(s) expressly evidencing the right to purchase the aggregate number of
shares of Common Stock purchasable hereunder or such portion of such number as
shall be contemplated by any such assignment.

 

2



--------------------------------------------------------------------------------



 



3.2 Restrictions Imposed by the Securities Act. This Warrant and the Warrant
Shares underlying this Warrant shall not be transferred unless and until (i) the
Company has received the opinion of counsel for the Holder that such securities
may be transferred without compliance with the registration requirements under
Section 5 of the Securities Act, which opinion is established to the reasonable
satisfaction of the Company, or (ii) a registration statement relating to such
Warrant Shares has been filed by the Company and declared effective by the
Securities and Exchange Commission.
4. New Warrants to be Issued.
4.1 Partial Exercise or Transfer. Subject to the restrictions in Section 3
hereof, this Warrant may be exercised or assigned in whole or in part. In the
event of the exercise or assignment hereof in part only, upon surrender of this
Warrant for cancellation, together with the duly executed exercise or assignment
form and satisfaction of any Exercise Price and/or transfer tax, the Company
shall cause to be delivered to the Holder without charge a new Warrant of like
tenor to this Warrant in the name of the Holder evidencing the right of the
Holder to purchase the aggregate number of shares of Common Stock purchasable
hereunder as to which this Warrant has not been exercised or assigned.
4.2 Lost Certificate. Upon receipt by the Company of evidence satisfactory to it
of the loss, theft, destruction or mutilation of this Warrant and of reasonably
satisfactory indemnification, the Company shall execute and deliver a new
Warrant of like tenor and date. Any such new Warrant executed and delivered as a
result of such loss, theft, mutilation or destruction shall constitute a
substitute contractual obligation on the part of the Company.
5. Registration Rights.
5.1 “Piggy-Back” Registration.
(a) The holder(s) of Registrable Securities (as defined below) shall have the
right from the date hereof through the date that is one hundred eighty
(180) days following the Expiration Date to include all or any part of their
Registrable Securities as part of any registration of securities filed by the
Company (other than by a registration statement on Form S-4 or S-8 or any
successor form thereto); provided, that, if, at anytime after written notice of
its intention to register any securities and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason either not to register or to delay registration
of such securities, the Company may, at its election, give written notice of
such determination to each holder of Registrable Securities and, thereupon,
(i) in the case of a determination not to register, shall be relieved of this
obligation to register any Registrable Securities in connection with such
registration, and (ii) in the case of a determination to delay registering,
shall be permitted to delay registering any Registrable Securities, for the same
period as the delay in registering such other securities.
(b) The Company shall bear all fees and expenses attendant to registering the
Registrable Securities, but the holders shall pay any and all underwriting
commissions and the expenses of any legal counsel selected by the holders to
represent them in connection with the sale of the Registrable Securities. In the
event of such a proposed registration, the Company shall furnish the then
holders of outstanding Registrable Securities with not less than twenty days
written notice prior to the proposed date of filing of such registration
statement. The holders of the Registrable Securities shall exercise the
“piggy-back” rights provided for herein by giving written notice to the Company,
within ten days of the receipt of the Company’s notice. The Company shall use
its commercially reasonably efforts to cause any registration statement filed
pursuant to this Section 5 to remain effective until all Registrable Securities
thereunder have been sold, or are freely tradable without registration pursuant
to Rule 144 under the Securities Act (or any similar provisions that are then in
effect).

 

3



--------------------------------------------------------------------------------



 



(c) If the Company proposes to register any of its securities in connection with
an underwritten offering on behalf of the Company and the managing underwriter
of such underwritten offering for the Company shall advise the Company in
writing that the number of Registrable Securities requested to be included in
such registration statement exceeds the number of securities which can be sold
in an orderly manner in or proximate to such offering within a price range
acceptable to the Company, then the Company shall include in such registration:
(i) first, all securities proposed by the Company to be sold for its own
account; (ii) second, Registrable Securities requested by the holders thereof to
be included in such registration, pro rata among such holders, that the managing
underwriter agrees may be included in the registration statement for the
underwritten offering, and such Registrable Securities shall be only included if
the holders thereof agree not to sell their Registrable Securities for a period
of up to 180 days as the managing underwriter reasonably requests; and
(iii) third, securities of other selling security holders requested to be
included in such registration statement, provided, that all the Registrable
Securities have been included in the registration statement, unless such
securities have equal registration rights with the Registrable Securities, in
which case to the extent the managing underwriter permits the inclusion of the
Registrable Securities and the securities of others, the included Registrable
Securities and other securities will be pro rated first as to the holders of the
same or similar registration rights and then pro rated within such group of
holders, or as they agree.
(d) As used in this Warrant, the term “Registrable Securities” means this
Warrant and the Warrant Shares. As to any particular Registrable Securities,
such securities will cease to be Registrable Securities when (i) they have been
effectively registered under the Securities Act and disposed of in accordance
with the registration statement covering them, or (ii) they are or may be sold
or transferred without registration pursuant to Rule 144(i) under the Securities
Act (or any similar provisions that are then in effect) without regard to any
volume limitations set forth in such rule.
5.2 General Terms.
(i) 5.2.1 Indemnification.
(a) The Company shall indemnify the holder(s) of the Registrable Securities to
be sold pursuant to any registration statement hereunder and each person, if
any, who controls such holder(s) within the meaning of Section 15 of the
Securities Act or Section 20(a) of the Securities Exchange Act of 1934, as
amended (“Exchange Act”), against all loss, claim, damage, expense or liability
(including all reasonable attorneys’ fees) to which any of them may become
subject under the Securities Act, the Exchange Act or otherwise, arising from
such registration statement. The holder(s) of the Registrable Securities to be
sold pursuant to such registration statement, and their successors and assigns,
shall severally, and not jointly, indemnify the Company, against all loss,
claim, damage, expense or liability (including all reasonable attorneys’ fees)
to which they may become subject under the Securities Act, the Exchange Act or
otherwise, arising from the information furnished by or on behalf of such
holders, in writing, for specific inclusion in such registration statement.

 

4



--------------------------------------------------------------------------------



 



(b) If any action is brought against a party hereto, (“Indemnified Party”) in
respect of which indemnity may be sought against the other party (“Indemnifying
Party”), such Indemnified Party shall promptly notify the Indemnifying Party in
writing of the institution of such action and the Indemnifying Party shall
assume the defense of such action, including the employment and fees of counsel
reasonably satisfactory to the Indemnified Party. Such Indemnified Party shall
have the right to employ its or their own counsel in any such case, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless: (i) the employment of such counsel shall have been authorized in writing
by Indemnifying Party in connection with the defense of such action;
(ii) Indemnifying Party shall not, within a reasonable amount of time, have
employed counsel to defend such action; or (iii) such Indemnified Party shall
have been advised by counsel that, in such counsel’s opinion, there is one or
more legal defenses available to it which result in a conflict between the
Indemnified Party and Indemnifying Party (in which case Indemnifying Party shall
not have the right to direct the defense of such action on behalf of the
Indemnified Party), in any of which events, the reasonable fees and expenses of
not more than one additional firm of attorneys designated in writing by the
Indemnified Party, and reasonably acceptable to the Indemnifying Party, shall be
borne by Indemnifying Party. Notwithstanding anything to the contrary contained
herein, if Indemnified Party shall assume the defense of such action as provided
above, Indemnifying Party shall not be liable for any settlement of any such
action effected without its prior written consent.
(c) If the indemnification or reimbursement provided for hereunder is finally
judicially determined by a court of competent jurisdiction to be unavailable to
an Indemnified Party (other than as a consequence of a final judicial
determination of willful misconduct, bad faith or gross negligence of such
Indemnified Party), then Indemnifying Party agrees, in lieu of indemnifying such
Indemnified Party, to contribute to the amount paid or payable by such
Indemnified Party (i) in such proportion as is appropriate to reflect the
relative benefits received, or sought to be received, by Indemnifying Party on
the one hand and by such Indemnified Party on the other or (ii) if (but only if)
the allocation provided in clause (i) of this sentence is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in such clause (i) but also the relative fault of
Indemnifying Party and of such Indemnified Party; provided; however; that in no
event shall the aggregate amount contributed by a holder of Registrable
Securities exceed the net amount of proceeds received by such holder from the
sale of its Registrable Securities pursuant to such registration statement.
(d) The rights accorded to Indemnified Parties hereunder shall be in addition to
any rights that any Indemnified Party may have at common law, by separate
agreement or otherwise.
(ii) 5.2.2 Exercise of Warrants. Nothing contained in this Warrant shall be
construed as requiring the Holder(s) to exercise their Warrants prior to or
after the initial filing of any registration statement or the effectiveness
thereof.

 

5



--------------------------------------------------------------------------------



 



6. Adjustments.
6.1 Adjustments to Exercise Price and Number of Securities. The Exercise Price
and the number of shares of Common Stock underlying this Warrant shall be
subject to adjustment from time to time as hereinafter set forth:
(i) 6.1.1 Stock Dividends — Recapitalization, Reclassification, Split-Ups. If
after the date hereof, and subject to the provisions of Section 6.2, the number
of outstanding shares of Common Stock is increased by a stock dividend on the
Common Stock payable in shares of Common Stock or by a split-up,
recapitalization or reclassification of shares of Common Stock or other similar
event, then, on the effective date thereof, the number of shares of Common Stock
issuable on exercise of this Warrant shall be increased in proportion to such
increase in outstanding shares.
(ii) 6.1.2 Aggregation of Shares. If after the date hereof, and subject to the
provisions of Section 6.2, the number of outstanding shares of Common Stock is
decreased by a consolidation, combination or reclassification of shares of
Common Stock or other similar event, then, upon the effective date thereof, the
number of shares of Common Stock issuable on exercise of this Warrant shall be
decreased in proportion to such decrease in outstanding shares of Common Stock.
(iii) 6.1.3 Adjustments in Exercise Price. Whenever the number of shares of
Common Stock purchasable upon the exercise of this Warrant is adjusted, as
provided in this Section 6.1, the Exercise Price shall be adjusted (to the
nearest cent) by multiplying such Exercise Price immediately prior to such
adjustment by a fraction (x) the numerator of which shall be the number of
shares of Common Stock purchasable upon the exercise of this Warrant immediately
prior to such adjustment, and (y) the denominator of which shall be the number
of shares of Common Stock so purchasable immediately thereafter.
(iv) 6.1.4 Replacement of Securities upon Reorganization, etc. In case the
Company at any time prior to the Expiration Date shall do any of the following
(each, a “Triggering Event”): (A) consolidate with or merge into any other
person, company or entity and the Company shall not be the continuing or
surviving corporation of such consolidation or merger, or (B) transfer, sell or
otherwise dispose of all or substantially all of its assets to any other person,
company or entity, then, and in the case of each such Triggering Event, the
Holder of this Warrant shall have the right, upon the exercise hereof at any
time after the consummation of such Triggering Event, but prior to the
Expiration Date and to the extent this Warrant is not exercised prior to such
Triggering Event, to receive, and shall accept, at the Exercise Price in effect
at the time immediately prior to the consummation of such Triggering Event, in
lieu of the shares of Common Stock issuable upon such exercise of this Warrant
prior to such Triggering Event, the securities, cash and/or property to which
such Holder would have been entitled upon the consummation of such Triggering
Event if such Holder had exercised the rights represented by this Warrant
immediately prior thereto, subject to adjustments (subsequent to such corporate
action) as nearly equivalent as possible to the adjustments provided for in this
Section 6. Notwithstanding anything herein to the contrary, the rights under
this Warrant, including the rights set forth in this Section 6.1.4, shall
terminate upon the completion by the Company of a plan for, and filing with the
Company’s state of incorporation of a notice of, its dissolution, liquidation,
winding up or similar action by the Company.

 

6



--------------------------------------------------------------------------------



 



(v) 6.1.5 Changes in Form of Warrant. The form of this Warrant need not be
changed because of any adjustments in the Exercise Price or the number and kind
of securities issuable upon the exercise of this Warrant.
6.2 Elimination of Fractional Interests. The Company shall not be required to
issue certificates representing fractions of shares of Common Stock upon the
exercise of this Warrant, nor shall it be required to issue scrip or pay cash in
lieu of any fractional interests, it being the intent of the parties that all
fractional interests shall be eliminated by rounding any fraction up to the
nearest whole number of shares of Common Stock or other securities, properties
or rights.
7. Validity and Reservation. The Company represents and warrants that this
Warrant has been duly authorized and validly issued and is the binding
obligation of the Company enforceable in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
liquidation, moratorium or other similar laws of general application and
equitable principles relating to or affecting creditors’ rights. The Company
shall reserve and keep available out of its authorized but unissued shares of
Common Stock such number of shares of Common Stock for which this Warrant may
from time to time be issuable. The Company covenants and agrees that, upon
exercise of the Warrants and payment of the Exercise Price therefor, all shares
of Common Stock shall be duly and validly issued, fully paid and non-assessable
and not subject to preemptive rights of any stockholder.
8. Certain Notice Requirements.
8.1 Holder’s Right to Receive Notice. Nothing herein shall be construed as
conferring upon the Holder the right to vote or consent or to receive notice as
a stockholder for the election of directors or any other matter, or as having
any rights whatsoever as a stockholder of the Company. If, however, at any time
prior to the Expiration Date, any of the events described in Section 8.2 shall
occur, then the Company shall give written notice of such event at least ten
days prior to the date fixed as a record date or the date of closing the
transfer books for the determination of the stockholders entitled to such
dividend, distribution, conversion or exchange of securities or subscription
rights, or entitled to vote on such proposed dissolution, liquidation, winding
up or sale. Such notice shall specify such record date or the date of the
closing of the transfer books, as the case may be.
8.2 Events Requiring Notice. The Company shall be required to give the notice
described in this Section 8 upon one or more of the following events: (i) if the
Company shall take a record of the holders of its shares of Common Stock for the
purpose of entitling them to receive a dividend or distribution, or (ii) the
Company shall offer to all the holders of its Common Stock any additional shares
of capital stock of the Company or securities convertible into or exchangeable
for shares of capital stock of the Company, or any option, right or warrant to
subscribe therefor, or (iii) a merger or reorganization in which the Company is
not the surviving party, or (iv) a dissolution, liquidation or winding up of the
Company (other than in connection with a consolidation or merger) or a sale of
all or substantially all of its property, assets and business shall be proposed.
8.3 Notice of Change in Exercise Price. The Company shall, promptly after an
event requiring a change in the Exercise Price pursuant to Section 6 hereof,
send notice to the Holders of such event and change (“Price Notice”). The Price
Notice shall describe the event causing the change and the method of calculating
same and shall be certified as being true and accurate by the Company’s Chief
Financial Officer.

 

7



--------------------------------------------------------------------------------



 



8.4 Transmittal of Notices. All notices, requests, consents and other
communications under this Warrant shall be in writing and shall be deemed to
have been duly made on the date of delivery if delivered personally or sent by
overnight courier, with acknowledgment of receipt by the party to which notice
is given, or on the fifth day after mailing if mailed to the party to whom
notice is to be given, by registered or certified mail, return receipt
requested, postage prepaid and properly addressed as follows: (i) if to the
registered Holder of this Warrant, to the address of such Holder as shown on the
books of the Company, or (ii) if to the Company, to its principal executive
office.
9. Miscellaneous.
9.1 Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Warrant.
9.2 Entire Agreement. This Warrant constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements and understandings of the parties, oral and written, with
respect to the subject matter hereof.
9.3 Binding Effect. This Warrant shall inure solely to the benefit of and shall
be binding upon, the Holder and the Company and their respective successors,
legal representatives and permitted assigns, and no other person shall have or
be construed to have any legal or equitable right, remedy or claim under or in
respect of or by virtue of this Warrant or any provisions herein contained.
9.4 Governing Law; Submission to Jurisdiction. This Warrant shall be governed by
and construed and enforced in accordance with the law of the State of Nevada,
without giving effect to conflict of laws. Except as otherwise provided in
Section 9.6, the parties hereby agree that any action, proceeding or claim
against it arising out of, or relating in any way to this Warrant shall be
brought and enforced in the courts of the State of Nevada or of the United
States of America in a district court located in the state of Nevada, and
irrevocably submits to such jurisdiction, which jurisdiction shall be exclusive.
The parties hereby waive any objection to such exclusive jurisdiction and that
such courts represent an inconvenient forum. Any process or summons to be served
upon a party may be served by transmitting a copy thereof by registered or
certified mail, return receipt requested, postage prepaid, addressed to it at
the address set forth in Section 8 hereof. Such mailing shall be deemed personal
service and shall be legal and binding upon such party in any action, proceeding
or claim. The parties agree that the prevailing party(ies) in any such action
shall be entitled to recover from the other party(ies) all of its reasonable
attorneys’ fees and expenses relating to such action or proceeding and/or
incurred in connection with the preparation therefor.

 

8



--------------------------------------------------------------------------------



 



9.5 Waiver, Etc. The failure of the Company or the Holder to at any time enforce
any of the provisions of this Warrant shall not be deemed or construed to be a
waiver of any such provision, nor to in any way affect the validity of this
Warrant or any provision hereof or the right of the Company or any Holder to
thereafter enforce each and every provision of this Warrant. No waiver of any
breach, non-compliance or non-fulfillment of any of the provisions of this
Warrant shall be effective unless set forth in a written instrument executed by
the party or parties against whom or which enforcement of such waiver is sought;
and no waiver of any such breach, non-compliance or non-fulfillment shall be
construed or deemed to be a waiver of any other or subsequent breach,
non-compliance or non-fulfillment.
9.6 Dispute Resolution. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall submit the disputed determinations or arithmetic calculations via
facsimile within five (5) business days of receipt of the Notice of Exercise
giving rise to such dispute, as the case may be, to the Holder. If the Holder
and the Company are unable to agree upon such determination or calculation of
the Exercise Price or the Warrant Shares within five (5) business days of such
disputed determination or arithmetic calculation being submitted to the Holder,
then the Company shall, within three (3) business days submit via facsimile
(a) the disputed determination of the Exercise Price to an independent,
reputable investment bank selected by the Company, and reasonably acceptable to
the Holder, or (b) the disputed arithmetic calculation of the Warrant Shares to
the Company’s independent auditor. The Company shall cause at its expense the
investment bank or the auditor, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than ten (10) business days from the time it receives the
disputed determinations or calculations. Such investment bank’s or auditor’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.
9.7 Enforcement. In case any one or more of the provisions of this Warrant shall
be invalid or unenforceable in any respect, the validity and enforceability of
the remaining terms and provisions of this Warrant shall not in any way be
affected or impaired thereby and the parties will attempt in good faith to agree
upon a valid and enforceable provision which shall be a commercially reasonably
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
[signature page follows]

 

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as of the date first set forth above.

            FOUR RIVERS BIOENERGY INC.
      By:   /s/ Gary Hudson         Name:   Gary Hudson        Title:  
President   

[Signature page to Warrant]

 

 



--------------------------------------------------------------------------------



 



Form of
Notice of Exercise
(to be executed by the Holder)
To Four Rivers BioEnergy Inc.:
The undersigned hereby elects irrevocably to exercise this Warrant on
                     (date), and to purchase thereunder                     
full shares of Four Rivers BioEnergy Inc. common stock issuable upon exercise of
the Warrant and delivery of:
(1) $                     (in cash as provided for in the foregoing Warrant) and
any applicable taxes payable by the undersigned pursuant to such Warrant; and
(2)                      shares of Common Stock (pursuant to a Cashless Exercise
in accordance with Section 2 of the Warrant).
The undersigned requests that certificates for such shares be issued in the name
of:
 
(Please print name, address and social security or federal employer
identification number (if applicable))
 
 
If the shares issuable upon this exercise of the Warrant are not all of the
Warrant Shares which the Holder is entitled to acquire upon the exercise of the
Warrant, the undersigned requests that a new Warrant evidencing the rights not
so exercised be issued in the name of and delivered to:
 
(Please print name, address and social security or federal employer
identification number (if applicable))
 
 

                                  Date:           Name of Holder (print):      
              (Signature):                                        
 
          (By):                                          
 
          (Title):                                          
 
          Dated:                                          

Note: Signature must conform in all respects to the name of
the Warrant Holder as specified on the face of the Warrant.

 

11



--------------------------------------------------------------------------------



 



Form to be used to assign Warrant:
ASSIGNMENT
(To be executed by the registered Holder to effect a transfer of the within
Warrant):
FOR VALUE RECEIVED,                                          does hereby sell,
assign and transfer unto                                          the right to
purchase                                          shares of Common Stock of
                                         (“Company”) evidenced by the within
Warrant and does hereby authorize the Company to transfer such right on the
books of the Company.
Dated:                     , 20     

                      Name of Warrant Holder:    
 
               
 
  (Print):                          
 
  (By):            
 
     
 
   
 
  (Name):            
 
     
 
   
 
  (Title):            
 
     
 
   
 
 
Note: Signature must conform in all respects to name of Warrant Holder as
specified on the face of the Warrant.

 

 